Citation Nr: 1500299	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA RO in Nashville, Tennessee. 

In October 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a video conference hearing in Johnson City, Tennessee.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).



FINDINGS OF FACT

1.  Diabetes mellitus, type II is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is diabetes mellitus, type II shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include in-service exposure to Agent Orange.

2.  Peripheral neuropathy of the bilateral lower extremities is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include in-service exposure to Agent Orange, or to a service-connected disability.

3.  Erectile dysfunction is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service, may not be presumed to have been caused by active service, and was not caused or aggravated by a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  Erectile dysfunction was not incurred in or aggravated by active service, and was not caused or aggravated by a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
	
With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA 
must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A February 2011 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board notes that there is no competent evidence linking the Veteran's claimed disabilities to service, and no lay evidence of continuity of symptomatology suggesting an association to service.  The Veteran has indicated that exposure to Agent Orange or herbicides resulted in his diabetes mellitus, type II, and that his diabetes mellitus, type II resulted in his peripheral neuropathy of the bilateral lower extremities and erectile dysfunction.  However, as will be discussed in greater below, the Board finds no credible evidence of Agent Orange exposure while on active duty. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of treatment for or complaints of diabetes mellitus, type II, erectile dysfunction, or peripheral neuropathy of the bilateral lower extremities, nor has the Veteran proffered lay statements indicating that he has had continuous symptoms of these disabilities since his active duty.  Thus, as there is no competent evidence suggesting an association between his current symptoms or disabilities and service, and no lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As diabetes mellitus is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply the issues of diabetes and peripheral neuropathy.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that he has diabetes mellitus, type II, as the result of having been exposed to Agent Orange during active service.  Specifically, he asserted at the October 2014 hearing that he was on a mission in the spring of 1968, which required him to fly off the coast of Vietnam at an altitude of 500 feet.  He asserted that he was placed in a harness and sat on a platform at the end of the plane, exposing him to Agent Orange particles in the air.  He claims that he did not see any land but saw birds in the air and fish below him. 

He contends that he has erectile dysfunction and peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus, type II.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of peripheral neuropathy of either lower extremity, erectile dysfunction, or diabetes mellitus. 

Post-service medical evidence documents that the Veteran has current diagnoses of diabetes mellitus, type II and diabetic neuropathies.  Erectile dysfunction is not noted in the available medical records.  A March 2004 private medical record from Medical Care, PLLC noted that the Veteran had diabetes mellitus, type II.  This is the first medical evidence of record of a diagnosis of diabetes mellitus, type II.

With regard to granting service connection on a presumptive basis, there is no evidence of record reflecting that the Veteran had diabetes mellitus to a compensable degree within 1 year of separation from active duty service.  As such, service connection is not wanted on a presumptive basis.  

With regard to granting service connection on a presumptive basis as related to in-service exposure to Agent Orange or herbicides, the Board notes that the evidence of record does not reflect that the Veteran served in the Republic of Vietnam.  Specifically, the Veteran's DD-214 Form does not reflect that he served in the Republic of Vietnam.  Moreover, a March 2011 response from the National Personnel Records Center (NPRC) indicated that there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam.  Further, the Veteran himself has not asserted that he served on land in the Republic of Vietnam.  

As discussed above, the Veteran has asserted that, in the spring of 1968, he flew on a single mission off the coast of Vietnam.  With regard to these assertions, the Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam.  38 C.F.R. § 3.313 (2014).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that the term "service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Additionally, there is no presumptive service connection for claims based on servicing or working on aircraft that flew bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

Therefore, as there is no evidence that the Veteran had actual duty or visitation in Vietnam, and the Veteran himself has asserted that his closest contact to Vietnam consisted of a single mission, in which his aircraft flew at an altitude of 500 feet over the water off the coast of Vietnam, in-service exposure to herbicides or agent orange cannot be conceded.  As such, service connection cannot be granted for diabetes mellitus or for peripheral neuropathy of the bilateral lower extremities as presumptively associated with in-service exposure to Agent Orange or herbicides.

With regard to granting service connection on a direct basis for diabetes mellitus, type II, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities, there is no medical evidence or lay evidence of record reflecting that the Veteran had these disabilities in service, and no competent opinion has related current diagnoses of such disabilities to service.  Moreover, the Veteran has not described a continuity of relevant symptomatology since service, nor has he indicated that any of these disabilities are due directly to his active duty service.  Further, he did not date his symptoms pertaining to these claimed disabilities back to service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, service connection cannot be granted on a direct basis for these claimed disabilities. 

With regard to granting service connection on a secondary basis, as discussed above, the Board has found no basis for granting service connection for diabetes mellitus, type II.  As such, service connection cannot be granted for erectile dysfunction or peripheral neuropathy of the bilateral lower extremities on a secondary basis.

The Board acknowledges the Veteran's contentions that he should be granted service connection for diabetes mellitus as a result of his active duty service and for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction as a result of his diabetes mellitus, type II.  However, the Veteran, as a layperson, is not capable of linking a current diagnosis of diabetes mellitus to alleged, unverified exposure to Agent Orange from a single mission in which he flew on an aircraft near the coast of Vietnam.  There is no indication in the claims file that he has medical training or expertise in endocrine disorders, or in the effects of Agent Orange exposure, which would render him competent to make such a link, as such a relationship is not obvious to a lay observer. 

Therefore, as the probative evidence of record does not reflect that the Veteran developed diabetes mellitus, type II, erectile dysfunction, or peripheral neuropathy of the bilateral lower extremities during or as a result of service; the Veteran has not maintained a continuity of relevant symptomatology since service; the evidence of record does not support Agent Orange exposure; and the Veteran is not competent to link a post-service diagnosis of diabetes mellitus to service or to a mission in which he flew on an aircraft near the coast of Vietnam, service connection cannot be granted.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for diabetes mellitus, type II, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for erectile dysfunction is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


